DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/11/2022 has been entered. Claims 1-3 and 5-14 remain pending in the instant application. The amendment overcomes the drawing objection and the 35 USC 112(b) rejection of the Non-Final Rejection dated 03/25/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On claim 1, line 3, “providing mobile unit” should be replaced with “providing a mobile unit”; and
On claim 1, line 5, “from the moving mobile unit, to a ground area to be treated for weed growth” should be replaced with “from the moving mobile unit to a ground area to be treated for weed growth,”
or the like in order to maintain grammatical consistency within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claims 5 and 14 recite the limitation of “a second aqueous solution of an organic and/or inorganic salt” (see claim 5, line 2 and claim 14, line 3). The specification filed 04/26/2019 mentions “an aqueous solution” or “the aqueous solution” on pages 2-5, 8, and 9-10. No second aqueous solution is mentioned in the specification, and there is no mention of another, a duplicate, or an equivalent indication of a second aqueous solution (e.g., more than one, a plurality, multiple, etc.). The drawings submitted on 04/26/2019 and 05/11/2022 do not illustrate a second aqueous illustration being applied.
As there is no elaboration on what a “second aqueous solution” entails, and since the filed specification makes no mention of a “second aqueous solution”, Examiner interprets the limitation of “applying a second aqueous solution of an organic and/or inorganic salt” as being new matter, as the application, when originally filed, did not include a second aqueous solution. This interpretation includes Examiner reading the second aqueous solution as a solution different from the aqueous solution mentioned in claims 1-3, 6-9, and 14 (i.e., it is unclear whether the first or the second aqueous solutions are different, and it is currently assumed that the second solution is different from the first, as there would be more reasons to describe a second solution over a first solution because of the second solution having different properties from the first solution).
Overall, questions regarding the possession of the claimed invention in terms of the second aqueous solution are currently not resolved by the instant application. Even if the second aqueous solution were to be interpreted as being the same as the aqueous solution mentioned in claim 1, questions are still unresolved regarding whether the limitation of a second aqueous solution was possessed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ground surface” in line 3. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-3 and 5-6 fail to cure this deficiency.
Claim 9 recites the limitation "the microwave means" in line 6.  There is insufficient antecedent basis for this limitation in the claim. In the instant action, “the microwave means” will be interpreted to mean a microwave oven, as Applicant’s amendments have replaced most instances of a “microwave means” with a “microwave oven” (see Applicant’s claim amendments dated 05/11/2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 5,141,059 A) in view of Calleija (US 2017/0359943 A1).
Regarding claim 1, Marsh discloses a method for weed control by means of microwaves (abstract, “By using an agricultural-type implement for the controlled application of microwave energy to the topsoil prior to the planting of crops, germination of weed and other seeds is inhibited and insects are destroyed,”) comprising the steps of:
Providing a mobile unit that is movable across a ground surface being treated for weed growth (frame members 10, 12, and 14, along with ground wheels 15 and 17, figures 1-2; column 2, lines 54--60, “…provides for attachment of the implement to the tractor in any of several well-known ways,”);
Applying, from the moving mobile unit to a ground area to be treated for weed growth, a fluid (spray bar 44, figure 3; column 3, lines 45--47, “spray bar 44…to provide a continuous spray…,”); and
Microwaving from the moving mobile unit the ground area to be treated for weed growth after applying the water to kill weeds (microwave generator, figure 3; column 2, lines 29-37, “Microwave energy destroys plant molecular cell structure thereby inhibiting the plant's ability to take up water and to utilize nutrients and life-sustaining substances. The amount of energy needed to cause plant death is not very great due to the plant's moist nature and delicate structure,”; column 6, claim 10, “…supply water under pressure to the spray bar so as to provide an additional seal against microwave leakage…,”).
Marsh does not appear to specifically disclose wherein the fluid is an aqueous solution of an organic and/or inorganic salt.
Calleija teaches applying an aqueous solution of an organic and/or inorganic salt from a moving mobile unit to a ground area to be treated for weed growth (figure 8; paragraph 0092, “FIG. 8 shows a perspective view of the apparatus of FIG. 7, firing jet or projectiles of liquid pesticide at the targeted weeds,”; paragraph 0029, “In yet further embodiments, salts and/or organic acids such as vinegar may be used as, or within, the control fluid when targeting weeds,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh such that the fluid is an aqueous solution of an organic and/or inorganic salt as taught by Calleija, in order to permit more effectively eradicating target weeds (e.g., Calleija, paragraph 0029, “In certain applications, oil with a substantially higher boiling point compared to water may be more effective in eradicating the targets [e.g. weeds],”).

Regarding claim 3, Marsh as modified discloses the limitations of claim 1, and further discloses wherein the aqueous solution of an organic and/or inorganic salt is applied as an aerosol (e.g. Calleija, paragraph 0125, “Nevertheless, there may be particular applications in which it is preferable to disperse the control liquid jet into a spray or mist, for example for effective coverage of a large target, in which case the nozzle and/or outlet orifice may be configured accordingly,”) with a temperature of within the range of 50-500 degrees Celsius (e.g., Calleija, paragraph 0029, “In certain applications, oil with a substantially higher boiling point compared to water may be more effective in eradicating the targets (e.g. weeds),”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include the aqueous solution of an organic and/or inorganic salt being applied as an aerosol with a temperature of within the range of 50-500 degrees Celsius, as taught by Calleija, in order to permit more-effective eradication of weeds and pests in a large target area (e.g., Calleija, paragraph 0125, “…for effective coverage of a large target…,”).

Regarding claim 5, Marsh as modified discloses the limitations of claim 1, and further discloses applying a second aqueous solution of an organic and/or inorganic salt to the ground area being treated for weed growth, after treatment with microwaves (e.g., Marsh; column 4, lines 64-68, “As previously indicated, two identical implements are connected in tandem to repeat the application of the microwave energy and thereby ensure complete coverage of the soil over which the implements pass.”).

Regarding claim 7, Marsh discloses a mobile unit for weed control, movable in a forward direction (e.g., figures 1-2; column 4, lines 17-20, “FIGS. 1 and 2 also illustrate the tandem implements which may be supported by additional wheels 52 at the point of connection and at the rear to provide for transportation of the implement from place to place,”), wherein the mobile unit comprises:
A tank with a fluid (water tank 46, figure 1);
A spray bar for applying a fluid to a ground surface being treated for weed growth (spray bar 44, figure 3; column 3, lines 45-49, “…a spray bar 44 is mounted…to provide a continuous spray…during the time that the microwave energy is being emitted…,”); and
A microwave oven (microwave generator 48, figure 3) adapted for treating said ground surface with microwaves (figure 3) located rearward of the spray bar for applying water (the microwave generator is located rearward the spray bar in Marsh’s device, as illustrated in figure 3);
Wherein the mobile unit is movable across the ground surface being treated for weed growth (column 4, lines 17-20).
Marsh does not appear to specifically disclose wherein the fluid is an aqueous solution of an organic and/or inorganic salt.
	Calleija teaches a container (reservoir 5, figure 1) and a spray bar (nozzle 16, figure 1) containing and spraying, respectively, an aqueous solution of an organic and/or inorganic salt (paragraph 0029, “In yet further embodiments, salts and/or organic acids such as vinegar may be used as, or within, the control fluid when targeting weeds,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh such that the fluid is an aqueous solution of an organic and/or inorganic salt as taught by Calleija, in order to permit more effectively eradicating target weeds (e.g., Calleija, paragraph 0029).

Regarding claim 10, Marsh as modified discloses the limitations of claim 7, and further discloses wherein the microwave oven comprises an oven compartment (e.g., Marsh, chamber 34, figure 3); wherein a front part of the oven compartment has a ceiling which slopes upwards and rearwards towards the rear end of the mobile unit (e.g., Marsh, a front part near drum 40 of the chamber 34 has a ceiling which slopes upwards and rearwards towards a rear end of front portion 28, as shown in figure 3), while a rear part of the oven compartment’s ceiling slopes upwards and forwards toward the front end of the mobile unit (e.g., Marsh, housing 32 has a ceiling near hinge 36 sloping upwards and forwards towards a front end of a mobile unit, as shown in figure 3).

Regarding claim 14, Marsh as modified discloses the limitations of claim 1, and further discloses wherein the ground area being treated for weed growth, after treatment with microwaves, is applied with a second aqueous solution of an organic and/or inorganic salt is applied as an aerosol with a temperature within the range of 50-500 degrees celsius (e.g., Marsh; column 4, lines 64-68; e.g., Calleija, paragraphs 0029 and 0125).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh as modified by Calleija as applied to claim 1 above, and further in view of Lewis (US 2013/0287909 A1).
Regarding claim 2, Marsh as modified discloses the limitations of claim 1, but does not appear to specifically disclose preheating the ground area to be treated for weed growth prior to applying the aqueous solution of an organic and/or inorganic salt.
Lewis teaches preheating a ground area to be treated for weed growth prior to applying an aqueous solution of an organic and/or inorganic salt (paragraph 0012, “The inventors' initial attempts to preserve plant material by drying the plant material using microwave energy to heat the plant material resulted in preserved plant material having properties comparable to those using existing drying processes [including following the teachings of Di Cesari et al.,”]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include preheating the ground area to be treated for weed growth prior to applying the aqueous solution of an organic and/or inorganic salt, as taught by Lewis, in order to permit drying plant and weed materials before treatment (e.g., Lewis, paragraph 0012, “…to heat the plant material resulted in preserved plant material having properties comparable to those using existing drying processes…,”).

	Regarding claim 6, Marsh as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein the aqueous solution is of an inorganic salt selected from the group consisting of sodium chloride, magnesium sulfate, and mixtures thereof. 
Lewis teaches wherein an aqueous solution is of an inorganic salt selected from the group consisting of sodium chloride, magnesium sulfate, and mixtures thereof (paragraph 0018, “In some embodiments, the microwave attractant comprises sodium chloride. In some embodiments, the microwave attractant may comprise two or more at least partially water-soluble salts…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include wherein the aqueous solution is of an inorganic salt selected from the group consisting of sodium chloride, magnesium sulfate, and mixtures thereof, as taught by Lewis, in order to permit attraction and concentration of microwave energy onto plants (e.g., Lewis, paragraph 0013, “A microwave attractant (sometimes referred to as a susceptor) is a substance that attracts and concentrates microwave energy. In the method of the present invention, the microwave attractant applied to the plant material concentrates the microwave energy on and within the plant material, resulting in a more rapid heating of the plant material to a temperature effective to inactivate the majority of any browning enzymes in the plant material (as well as other potentially deleterious enzymes present in the plant material) than would occur in the absence of the microwave attractant.”).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh as modified by Calleija as applied to claim 7 above, and further in view of Hedegard (WO 1996017512 A1).
Regarding claims 8-9, Marsh as modified discloses the limitations of claim 7, and further discloses the microwave oven comprising an oven compartment (energy chamber 34, figure 3), but does not appear to specifically disclose wherein the mobile unit further comprises a combustion engine for operating the mobile unit, wherein at least a portion of exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt; and wherein at least part of the exhaust gas from the combustion engine is led into the microwave oven compartment and/or onto the ground surface in front of the oven compartment by means of an exhaust pipe.
Hedegard teaches a combustion engine for operating a mobile unit (abstract, “Said spray device is driven by a separate combustion engine (24) whereby the combustion engine of the tractor (1) is relieved for the energy which it otherwise had to use for driving the blower (28),”), wherein at least a portion of exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt (page 3, lines 18-27, “The heat, which exists in the exhaust gasses, and the heat, which the combustion engine of the blower give off, will heat the air curtain which is blown down over the field crop. The air thus heated has an increased ability to absorb and fine-distribute the sprayed liquid drops which at the same time will be heated…,”); and wherein at least part of the exhaust gas from the combustion engine is led into a microwave oven compartment and/or onto the ground surface in front of the oven compartment by means of an exhaust pipe (page 5, line 32 – page 6, line 13, “From the exhaust tube 32…mixed with the air taken in by the blower 28…air streams which from the nozzles 23 are sent downwards towards the field crop, both are warm and contain exhaust gasses..,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include wherein the mobile unit further comprises a combustion engine for operating the mobile unit, wherein at least a portion of exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt; and wherein at least part of the exhaust gas from the combustion engine is led into the microwave oven compartment and/or onto the ground surface in front of the oven compartment by means of an exhaust pipe, as taught by Hedegard, in order to permit heating a solution and to provide exhaust gasses to the solution (e.g., Hedegard, page 5, line 31 – page 6, line 13, “Also the exhaust tube 35 of the engine 24 is led down into the inlet duct 15 in which the exhaust gasses are mixed with the air taken in by the blower 28, which air flows past the engine 24, thereby cooling this and being heated itself. The result will be that the air streams which from the nozzles 23 are sent downwards towards the field crop, both are warm and contain exhaust gasses, a.o. CO2. Both elements contribute to increase the field crop's absorption of the atomized plant protective measure such that the efficiency of this is improved,”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh as modified by Calleija as applied to claim 7 above, and further in view of Cohen (US 2013/0212928 A1).
Regarding claim 11, Marsh discloses the limitations of claim 7, but does not appear to specifically disclose wherein the microwave oven comprises a horn antenna located at the front of the oven compartment and adapted to point rearwardly towards the rear end of the mobile unit.
	Cohen teaches a microwave oven (figure 3, apparatus 300) comprising a horn antenna located at the front of a an oven compartment (figure 3, apparatus case 301 and antenna 322) and adapted to point rearwardly towards the rear end of the mobile unit (figure 3, transmission element 311 can be configured to point the antenna 322 towards a rear end of the apparatus case 301; paragraph 0036, “The transmission element 311…is, in one embodiment, a flexible coaxial cable…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include wherein the microwave oven comprises a horn antenna located at the front of the oven compartment and adapted to point rearwardly towards the rear end of the mobile unit, as taught by Cohen, in order to permit focusing microwave energy into a beam that can be directed to an area (e.g., Cohen, paragraph 0010, “…the antenna further comprises a beam forming antenna that focuses the microwave energy into a beam that can be directed at an area…,”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh as modified by Calleija as applied to claim 7 above, and further in view of Nichols (US 5,974,728 A).
	Regarding claim 12, Marsh as modified discloses the limitations of claim 7, but does not appear to specifically disclose wherein the microwave oven comprises an oven compartment having a plurality of walls wherein one or more walls have water filled reservoirs adapted for scavenging microwaves.
	Nichols teaches a microwave oven (figure 3, microwave oven 38) comprising an oven compartment having a plurality of walls (figure 5, vehicle 48); wherein one or more walls have water filled reservoirs adapted for scavenging microwaves (figures 5-6, tank 54; column 6, lines 5-9, “…the water in the tank…is heated as it passes through…coils that are heated by a microwave oven…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh as modified and include wherein the microwave oven comprises an oven compartment having a plurality of walls wherein one or more walls have water filled reservoirs adapted for scavenging microwaves, as taught by Nichols, in order to permit heating water in an oven compartment (e.g., Nichols, column 6, lines 5-9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh as modified by Calleija as applied to claim 7 above, and further in view of Hegg (US 2010/0322713 A1).
Regarding claim 13, Marsh as modified discloses the limitations of claim 7, but does not appear to specifically disclose wherein the mobile unit further comprises means adapted for measuring the weed temperature immediately after microwave treatment, and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold.
Hegg teaches a mobile unit (figure 1, ground heating system 100) further comprising means adapted for measuring weed temperature immediately after microwave treatment (figure 2, control system 110; figure 8, temperature sensors 308 and 310; paragraph 0032, “The control system 110 includes temperature sensors (not shown) and microwave bounce back sensors (not shown) to collect data for control and operation of the microwave generator 102,”), and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold (paragraph 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh and include wherein the mobile unit further comprises means adapted for measuring the weed temperature immediately after microwave treatment, and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold, as taught by Hegg, in order to permit monitoring and controlling of microwave treatment (e.g., Hegg, paragraphs 0032-0033).

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that claims 1-3, 5-6, and 14 are patentable over Lewis (Remarks, pg. 7), Examiner points to the use of Marsh in combination with Calleija in the instant action for the rejection of claims 1, 3, 5, and 14. Lewis is not the primary reference for these claims, and is now a secondary reference used in combination with Marsh as modified by Calleija. The amendments to the claims necessitated these new grounds of rejection, thereby rendering this argument moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that the mobile unit claims, as amended, distinguish the Marsh reference (Remarks, pg. 7), Examiner again points to Marsh being modified by the teachings of Calleija, which allows for Marsh’s device as modified to include a tank with an aqueous solution of an organic and/or inorganic salt for the reasons discussed throughout the instant rejection. Moreover, Marsh’s device, as illustrated in figures 1 and 3, and as modified by Calleija, is capable of pretreating an area with an aqueous salt solution before exposing the area to microwaves (e.g., the spray bar and the microwave shown in figure 3 may be configured so that the spray bar would spray the area first before the microwave would be positioned over the sprayed area; figure 1 of Marsh also shows two identical implements of the spray bar and the microwave, thereby making it possible to arrange whether an area is treated with an aqueous solution either before or after microwave exposure). Overall, Marsh, as modified by Calleija, discloses the limitations of the claims shown in the instant rejection.
In response to Applicant’s argument that Hedegard does not disclose any pretreatment with an aqueous salt solution before the microwave and does not apply microwave energy directly to the ground area to be treated (Remarks, pg. 7), Examiner maintains that Hedegard is employed to teach a combustion engine wherein exhaust gas or heat from the engine may be used to heat not only air, as explicitly taught in Hedegard, but also an aqueous solution (i.e., the device of Hedegard is capable of heating an aqueous solution, as it is also capable of heating air). Moreover, claims 8-9 do not positively claim the aqueous solution. Rather, claims 8-9 positively recite a structure that is capable of heating an aqueous solution. Therefore, Hedegard’s device teaches the limitations of claims 8-9 and, in combination with Marsh and Calleija, may be employed in the instant rejection. 
In response to Applicant’s argument that Cohen does not disclose any pretreatment with an aqueous salt solution before the microwave (Remarks, pg. 8), Examiner points to the claim language of amended claim 11, where pretreatment with an aqueous salt solution before the microwave is not positively claimed. Such a limitation is disclosed by Marsh as modified by Calleija. Also, the combination of Marsh, Calleija, and Cohen in the rejection of claim 11 outlines an obviousness rejection wherein a person having ordinary skill in the art would be motivated to combine these three references as discussed in the instant action.
In response to Applicant’s argument that Nichols does not disclose any pretreatment with an aqueous salt solution before the microwave (Remarks, pg. 8), Examiner emphasizes that, like in claim 11, the pretreatment with an aqueous solution before the microwave is not positively claimed in claim 12. Nichols teaches the limitations of claim 12, which may be combined with Marsh’s device as modified by Calleija.
In response to Applicant’s argument that Hegg does not disclose any pretreatment with an aqueous salt solution before the microwave, Examiner points to the discussion above of claims 11 and 12. Claim 13 does not positively recite the aqueous solution pretreatment. Rather, claim 13 provides a limitation involving means adapted for measuring weed temperature, with the means being able to adjust microwave treatment in response to a pre-set temperature threshold. The pretreatment step with an aqueous solution is disclosed by Marsh as modified by Calleija, while Hegg can be combined with Marsh’s modified device to yield the limitations of claim 13. Overall, combining Marsh, Calleija, and Hegg provides for an obviousness rejection as shown in the instant action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647